DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021, 09/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Burra et al. (US 2009/0230689), in view of Sato et al. (US 2012/0013193).
Regarding claim 1, Burra discloses a microgrid system [Fig. 2], comprising: a first direct current (DC) power source [bottom energy storage 14] electrically connected to a first DC electrical power bus [energy storage coupled to DC bus that coupled between AC/DC converter 37 and UPS inverter 38]; a second DC power source [top energy storage] electrically connected to a second DC electrical power bus [top energy storage coupled DC bus that coupled to a top bidirectional AC/DC converter and a top USP inverter]; a first uninterruptable power module [38] electrically connected to the first DC electrical power bus and configured to be connected to an alternating current (AC) load [18 see Fig. 2]; a second uninterruptable power module [top UPS inverter] electrically connected to the second DC electrical power bus and configured to be connected to an AC load [top energy source loads, see Fig. 2]; a first bi-directional AC/DC inverter [37] having a DC end and an AC end [see Fig. 2, bidirectional converter 37 coupled between input/output AC power and input/output DC power], wherein the first DC electrical power bus is connected to the DC end of the first bi-directional AC/DC inverter [see Fig. 2]; a second bi-directional AC/DC inverter [top bidirectional converter] having a DC end and an AC end [top bidirectional converter 37 coupled between input/output AC power and input/output DC power], wherein the second DC electrical power bus is connected to the DC end of the second bi-directional AC/DC inverter [see Fig. 2], an AC electrical power bus electrically connected to the first and the second bi- directional AC/DC inverters at their AC ends [see Fig. 2].
Burra does not disclose a second uninterruptable power module electrically connected to the second DC electrical power bus and configured to be connected to the AC load.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Sato into that of Burra in order to provide power to load more efficient and reliable even when one of the UPS units is removed for maintenance.
Regarding claim 11, the combination including Sato further discloses comprising providing a same amount of AC electrical power to the AC load from the first and the second uninterruptable power modules [see Figs. 2, 6; par 0027, 0034-0035, 0041 (total control unit 13 turns switches S1 OFF (Fig. 6). This results in that AC power from inverter 4 is supplied via switches S2, breakers B10 to B13 and output terminal T3 to load 2].

Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burra et al. and Sato et al., in view of Yamaai et al. (US 2018/0331397).
Regarding claim 2, the combination of Burra of Sato discloses all limitations of claim 1 above and further Burra discloses a control device 20 controls state of charge and discharge of the energy power storages 14 [par 0017]  but does not explicitly disclose a control device executable code configured to cause the control device to execute operations comprising: determining if first DC electrical power output by the first DC power source to the first DC electrical power bus is less than, equal to or greater 
Yamaai teaches a charge and discharge circuit 13 [Fig. 1] is detecting that the remaining battery level of the charge-side secondary battery B1 becomes greater than or equal to threshold X2, the charge and discharge control circuit 13 determines whether or not the remaining battery level of the discharge-side secondary battery B2 is less than or equal to threshold X3 (step S11 of Fig. 5). In the case where the remaining battery level of the discharge-side secondary battery B2 is less than or equal to threshold X3, the secondary battery B2 is nearly empty, so that the charge and discharge control circuit 13 stops discharging the secondary battery B2. Moreover, since the remaining battery level of the charge-side secondary battery B1 is greater than or equal to threshold X2 and a certain amount of power is stored in the secondary battery B1, the charge and discharge control circuit 13 discharges the secondary battery B1 [see Figs. 1-20, par 0057-0287].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Yamaai into that of the combination of Burra and Sato in order to control the charge and discharge of the energy storage of the uninterruptible power system more efficient and reliable.
Regarding claim 10, the combination including Sato further discloses wherein: the first and the second uninterruptable power modules comprise unidirectional DC/AC inverters; and the control device is configured with control device executable code configured to cause the control device to execute operations such that the first and the second uninterruptable power modules provide a same amount of AC electrical power to the AC load [see Figs. 2, 6; par 0027, 0034-0035, 0041 (total control unit 13 turns switches S1 OFF (Fig. 6). This results in that AC power from inverter 4 is supplied via switches S2, breakers B10 to B13 and output terminal T3 to load 2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burra et al., Sato et al. and Yamaai et al., in view of Ballantine et al. (US 2015/0194685).
Regarding claim 9, the combination of Burra, Sato and Yamaai discloses all limitations of claim 2 above and further Burra discloses the first and second DC power source are fuel cell [par 0019] but does not explicitly disclose wherein: the first DC power source comprises a first fuel cell power module cluster comprising a plurality of first fuel cell power modules; the second DC power source comprises a second fuel cell power module cluster comprising a plurality of second fuel cell power modules; and the first DC electrical power is less than the DC electrical power threshold when at least one first fuel cell power module fails or degrades.
Ballantine teaches a fuel cell system 600 with multiple fuel sources (e.g., two or more sources) 101a, 101b. In the illustrated embodiments, each fuel source 101a, 101b may have respective associated detectors 672, 671, controllers 682b, 681b, and valves 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Ballantine .
Allowable Subject Matter
Claim 3 is allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21 is allowed because the prior art taken alone or in combination fails to teach or fairly suggest “an automatic transfer switch (ATS) having a load terminal, an emergency terminal, and a normal terminal configured to be connected to an electrical power utility grid; a first AC electrical power bus electrically connected to the first and the second AC/DC inverters at their AC ends, and electrically connected to the load terminal of the ATS; and a second AC electrical power bus electrically connected to the emergency terminal of the ATS and to the at least one load electrical power bus” and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-8 and 13-20 depend from claims 3 and 12.
The following is a statement of reasons for the indication of allowable subject matter: In claims 3 and 12, the prior art of record taken alone or in combination fails to .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TOAN T VU/Primary Examiner, Art Unit 2836